Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                      FILED
                                                            Apr 19 2012, 9:14 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                        CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                        ATTORNEYS FOR APPELLEE:

HAROLD E. AMSTUTZ                              DAVID E. COREY
Lafayette, Indiana                             ROBERT J. HENKE
                                               Indiana Department of Child Services
                                               Indianapolis, Indiana


                            IN THE
                  COURT OF APPEALS OF INDIANA

IN RE THE TERMINATION OF THE PARENT- )
CHILD RELATIONSHIP OF:               )
                                     )
Al. S. & A.S. (Minor Children)       )
                                     )
        and                          )
                                     )
C.S. (Father)                        )                No. 79A02-1112-JT-1158
                                     )
        Appellant-Respondent,        )
                                     )
        vs.                          )
                                     )
THE INDIANA DEPARTMENT OF CHILD      )
SERVICES,                            )
                                     )
        Appellee-Petitioner.         )


                 APPEAL FROM THE TIPPECANOE SUPERIOR COURT
                         The Honorable Loretta H. Rush, Judge
                      The Honorable Faith A. Graham, Magistrate
                   Cause No. 79D03-1108-JT-109;79D03-1108-JT-111
                                             April 19, 2012

                   MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge

          Appellant-respondent C.S. (Father) appeals the juvenile court’s termination of his

parental rights as to his minor daughters, A.S. and Al. S., upon the petition of appellee-

petitioner Tippecanoe County Department of Child Services (DCS). Specifically, Father

argues that the termination order must be set aside because the juvenile court erred in

determining that there is a reasonable probability that the conditions that led to the

children’s removal would not be remedied, that the DCS failed to present sufficient

evidence that the continuation of the parent-child relationship posed a threat to the

children’s well-being, and that the juvenile court erred in determining that the children’s

best interests would be served by the termination of parental rights.

          Concluding that the juvenile court did not err in terminating Father’s parental

rights as to both children, we affirm.

                                                  FACTS

          S.S. (Mother) and Father are the parents of Al. S., born on April 27, 2009, and

A.S., born on November 30, 2010. Mother is not a party to this appeal. Mother and

Father had married in June 2009, and the marriage was fraught with instances of

domestic violence.1



1
    Mother and Father divorced in January 2011.
                                                    2
           On June 22, 2010, the DCS received a report that Al. S. was being neglected.

Specifically, it was alleged that Al. S. had an ongoing diaper rash, a yeast infection,

dermatitis, a urinary tract infection, and low weight. DCS representatives also found

dirty and molded dishes on the counters and floors of the residence. At that time, Father

was already involved with the DCS through his other child, K.V., who had been

previously adjudicated a Child in Need of Services (CHINS).2

           DCS family case manager Maria Hancock initiated the assessment and noted that

Mother had been arrested for domestic battery and Father was treated at a local hospital

for a contusion.           It was also observed that Al. S. did not have proper bedding.

Subsequent investigation confirmed the reports and revealed that Al. S. weighed only

sixteen pounds at fourteen months of age.

           The evidence showed that both Mother and Father failed to follow a safety plan

with regard to a previous domestic battery incident. Al. S. was placed in protective

custody in accordance with a CHINS Detention Hearing order that was issued on June

28, 2010. Al. S. was found to be a CHINS and a dispositional order was issued on July

23, 2010.

           A.S. remained in Mother’s care. Shortly after A.S.’s birth, Al. S. was placed in

Mother’s care on a trial home visit commencing December 15, 2010. Within sixty days

of the trial home visit, Mother was arrested for shoplifting at the mall with the children

present. Mother had failed to comply with a safety plan regarding access to the children,

2
    Father eventually voluntarily relinquished his parental rights as to K.V. Tr. p. 58, 59.
                                                        3
and she had allowed contact between the children and unapproved caregivers. Mother’s

mental health had deteriorated and she was briefly hospitalized for inpatient mental

health treatment after her release from jail.

       Both children were placed in protective custody pursuant to an order that was

issued on January 24, 2011. A.S. was found to be a CHINS, and another dispositional

order was issued on February 14, 2011. A CASA was appointed to represent the interests

of both children.     Both A.S. and Al. S. have remained out of the parents’ care

continuously since that date.

       The DCS offered Mother and Father various services including parenting classes,

and couples’ counseling. Father was also ordered to undergo anger management services

and substance abuse education. However, Father stopped attending various appointments

and participating in services.     Father offered various excuses for not attending the

appointments, including illness, oversleeping, failing to write down the appointments,

and forgetting.    Father was eventually discharged from one of the facilities because he

made threats during the therapy sessions and did not pay his fees.

       On August 16, 2011, the DCS filed petitions to terminate Father and Mother’s

parental rights as to both children. At a hearing that commenced on the petitions on

October 25, 2011, it was determined that neither parent had demonstrated an investment

in unification with the children. The evidence showed that the circumstances of neither

of the parents had improved, and they were in no better position to care for their children.



                                                4
       Mother resided in a number of places during the pendency of the proceedings until

she was able to locate a subsidized residence in February 2011. Although Mother

recently took a job at Wal-mart, she has no driver’s license and must rely on rides or bus

transportation.

       It was also determined that Mother was unable or unwilling to address her mental

health needs. She had been diagnosed with bipolar disorder and prescribed medications.

She failed to follow through with the therapy that was recommended, and she has missed

psychiatric appointments for medication management.

       Mother also has difficulties feeding the children and meeting their nutritional

needs. She struggles with decisions as to whether the children require a bottle or baby

food, despite intensive parent training in this area. Mother still needs prompting to feed

A.S. on a regular basis.

       The evidence also established Father’s history of instability. Although Father

maintained an apartment for approximately one year, he is unemployed and has no

income for basic supplies for the children. Father has consistently missed visits with the

children and he has failed to attend various services that were recommended by the DCS

to improve his stability and parenting skills. In fact, Father was discharged from therapy

as a result of some threatening remarks and lack of attendance.

       The CASA, Rebecca Barnes, testified that termination of parental rights was in the

children’s best interest. Barnes specifically noted the parents’ inability or unwillingness

to follow through with the DCS’s recommended services to improve their circumstances

                                            5
and parenting. Barnes also observed that the children are comfortable in foster care and

have no special needs.

       On December 1, 2011, the juvenile court entered an order terminating the parental

rights of Mother and Father as to both children. The conclusions of law provided in part

that

       1. There is a reasonable probability that the conditions that resulted in the
          removal of the children from the parents’ care or the reasons for the
          continued placement outside the home will not be remedied. Neither
          parent has yet to demonstrate the ability or willingness to make lasting
          changes from past behaviors. There is no reasonable probability that
          either parent will be able to maintain stability in order to care and
          provide adequately for the children.

       2. Continuation of the parent-child relationships poses a threat to the well-
          being of the children. The children need stability in life. The children
          need parents with whom the children can form a permanent and lasting
          bond to provide for the children’s emotional and psychological as well
          as physical well-being. The children’s well-being would be threatened
          by keeping the children in parent-child relationships with either parent
          whose own choices and actions have made them unable to meet the
          needs of the children.


       3. DCS has a satisfactory plan of adoption for the care and treatment of the
          children following termination of parental rights. The children can be
          adopted and there is reason to believe an appropriate permanent home
          has or can be found for the children as a sibling group.


       4. For the foregoing reasons, it is in the best interests of Al. S. and A.S.
          that the parental rights of [Mother and Father] be terminated.

Father now appeals.




                                            6
                             DISCUSSION AND DECISION

                                  I. Standard of Review

       When reviewing the sufficiency of the evidence to support a judgment of

involuntary termination of a parent-child relationship, we neither reweigh the evidence

nor judge the credibility of the witnesses. In re R.S., 774 N.E.2d 927, 930 (Ind. Ct. App.

2002). We consider only the evidence that supports the judgment and the reasonable

inferences to be drawn therefrom. Id. at 929-30. This court will not set aside the juvenile

court’s judgment terminating a parent-child relationship unless the judgment is clearly

erroneous. Id.

       The purpose of terminating parental rights is not to punish parents but to protect

their children. In re Termination of the Parent-Child Relationship of D.D., 804 N.E.2d

258, 264 (Ind. Ct. App. 2004).        Although parental rights are of a constitutional

dimension, the law allows for the termination of those rights when parties are unable or

unwilling to meet their responsibility as parents. Id. The juvenile court must subordinate

the interests of the parents to those of the child when evaluating the circumstances

surrounding the termination. In re R.S., 774 N.E.2d at 930. Termination of the parent-

child relationship is proper where the child’s emotional and physical development is

threatened. Id. The juvenile court need not wait until the child is irreversibly harmed

before terminating the parent-child relationship. Id.




                                             7
       Indiana Code section 31-35-2-4(b)(2) sets out the following elements that the DCS

must allege and prove by clear and convincing evidence in order to terminate a parent-

child relationship:

       (B) there is a reasonable probability that:

              (i)     the conditions that resulted in the child’s removal or the
                      reasons for placement outside the home of the parents will not
                      be remedied; or

              (ii)    the continuation of the parent-child relationship poses a threat
                      to the well-being of the child;

       (C)    termination is in the best interests of the child; and

       (D)    there is a satisfactory plan for the care and treatment of the child.

       As set forth above, subsection (B) is written in the disjunctive, requiring that the

DCS prove only one of the two requirements by clear and convincing evidence. In re

L.S., 717 N.E.2d 204, 209 (Ind. Ct. App. 1999). Therefore, standing alone, a finding that

a reasonable probability existed that the conditions resulting in the removal of the child

were unlikely to be remedied by the parent, can satisfy the requirement listed in

subsection (B).

                                 II. Conditions Remedied

       With regard to Father’s contentions that the DCS failed to show that the conditions

that resulted in the children’s removal would not be remedied, we note that, to determine

whether this allegation has been proven, the juvenile court must judge a parent’s fitness

to care for the child at the time of the termination hearing and take into consideration any

                                              8
evidence of changed conditions. In re D.D., 804 N.E.2d at 266. A parent’s habitual

pattern of conduct must also be evaluated to determine the probability of future neglect or

deprivation of the child. Id. The juvenile court can properly consider the services that

the State offered to the parent and the parent’s response to those services. In re M.W.,

943 N.E.2d 848, 854 (Ind. Ct. App. 2011), trans. denied.

       As discussed above, Father has missed numerous visits with the children. The

record demonstrates that he did not visit in some instances because he had an ongoing

case of scabies. However, Father never resumed regular visits with the children. Father

also “struggled” with handling both of the children at once and had difficulty providing

adequate supervision for them. Tr. p. 50, 55, 60. When Father does visit with the

children, the sessions have been fully supervised with constant redirection regarding his

inappropriate developmental expectations for both Al. S. and A.S.

       Throughout the pendency of the proceedings, Father was found in contempt on

four occasions for failing to complete the parenting services that were offered, and he has

displayed a very limited ability to care for the children for short periods of time. The

CASA also observed that Father “had a short fuse,” and it did not take much for him “to

snap at the children.” Id. at 119.

       Father also failed to participate in the programs and services that were

recommended by the DCS to improve his stability and parenting skills. In fact, Father

commented that he was not open to suggestions regarding his parenting skills. DCS Ex.

6. Additionally, while a DCS case manager testified that Father had been offered “every

                                            9
service it could,” Father believed that the services “were a waste of time.” Tr. p. 92, 95.

Father also never completed recommended anger management services or parenting

classes.

        Although Father testified that he might be able to find employment, he was

unemployed at the time of the termination hearing. In fact, Father’s mother supported

him financially.

        One of the case managers testified that she believed that there would be a risk of

harm if the children were placed with Father. Thus, she and the CASA believed that

termination of Father’s parental rights is also in the children’s best interests. Tr. p. 96,

123.

        In short, the evidence supports the juvenile court’s determination that there is a

reasonable probability that Father would not remedy the conditions that resulted in the

children’s removal.3

                                 III. The Children’s Best Interests

        We next address Father’s contention that the DCS failed to show that terminating

his parental rights as to the children was in their best interests. In determining what is in

a child’s best interests, the juvenile court is required to look beyond the factors identified
3
  Father also contends that the DCS failed to prove the continuation of the parent-child relationship poses
a threat to A.S. and Al. S.’s well-being. However, as we have noted above, the statute is written in the
disjunctive and requires the juvenile court to find only one of the requirements of subsection (B) under
Indiana Code section 31-35-2-4 by clear and convincing evidence. In re L.S., 717 N.E.2d at 209.
Standing alone, the finding that there is a reasonable probability that the conditions that resulted in the
children’s removal will not be remedied satisfies the requirement of subsection (B). We therefore need
not address Father’s argument that DCS failed to prove the continuation of the parent-child relationship
poses a threat to the children’s well-being.

                                                    10
by the DCS to the totality of the evidence. In re T.F., 743 N.E.2d 766, 776 (Ind. Ct. App.

2001). In doing so, the juvenile court must subordinate the interests of the parent to those

of the child involved.       Id. In analyzing a child’s best interests, we recognize that

permanency is a central consideration. The juvenile court need not wait until a child is

irreversibly influenced such that his or her physical, mental, and social growth is

permanently impaired before terminating the parent-child relationship. Id.

       A child’s need for stability and permanency is paramount. McBride v. Monroe

Cnty. OFC, 798 N.E.2d 185, 192-93 (Ind. Ct. App. 2003). The testimony of a child’s

caseworker and advocate regarding the child’s need for permanency supports a finding

that termination is in the child’s best interest. In re T.F., 743 N.E.2d at 776.

       In this case, both the CASA and the DCS caseworkers supported the termination

of Father’s parental rights and the plan of adoption for the children. As discussed above,

the DCS and the juvenile court made services available to assist Father. However, Father

refused to participate and cooperate, with the result being his inability or unwillingness to

better himself as a parent. The evidence also established that the children were adjusted

and happy in foster care placement, and their needs were being met.

       In sum, the evidence established that Father was afforded an extensive period of

time in which to provide a safe, stable, and nurturing environment for the children by

making positive changes. However, he failed to do so. As a result, we conclude that the

juvenile court did not err in finding that termination of Father’s parental rights was in the

children’s best interests.

                                             11
      The judgment of the juvenile court is affirmed.

KIRSCH, J., and BROWN, J., concur.




                                          12